         Case 1:19-cr-00651-LTS Document 185-1 Filed ~~~~~:e;:j;::Qf±======~
                                                             LSDC SDNY
                                                           I DOCUMENT
                                                           . I ELECTRONICALLY FILED              j

UNITED STATES DISTRICT COURT
                                                           ·i noc #:                        .    I
SOUTHERN DISTRICT OF NEW YORK                                 ; ) \TF Fl1.F°-~--&.-:_3...-2PiD   I


                                              - x
                                                        SUPPLEMENTAL
UNITED STATES OF AMERICA                                PROTECTIVE ORDER

     -    v.   -
                                                        19 Cr.   651   (LTS)
MIRCEA CONSTANTINESCU,

                       Defendant.

                   -    -   - -   -   - - -   - x

     WHEREAS, on January 31, 2020, the Court entered a

Protective Order, which was executed on behalf of the defendant

by Tejinder Bains, Esq.               (Dkt. No. 157);

     WHEREAS, on February 25, 2020, the Court granted

Mr. Bains's motion to withdraw from his representation of the

defendant and appointed Meredith Heller, Esq., to represent the

defendant;

     IT IS HEREBY agreed, by and between the United States of

America, Geoffrey S. Berman, United States Attorney, by

Elizabeth A. Hanft,           Daniel M. Loss, Samuel P. Rothschild, and

Robert B. Sobelman, Assistant United States Attorneys, of

counsel, and Ms. Heller, counsel for the defendant, that

Ms. Heller is and shall be bound by the terms of the Protective

Order, which is incorporated by reference herein, as if she was

an original signatory thereto.
         Case 1:19-cr-00651-LTS Document 185-1 Filed 02/28/20 Page 2 of 2




Dated:        New York,
                   New York
               @~ ~ ' 2020
                                SO ORDERED:



                                T~E           LAURA TAYLOR SWAIN
                                UNITED STATES DISTRICT JUDGE
                                SOUTHERN DISTRICT OF NEW YORK


                    Acknowledgement of Protective Order

     I, Meredith Heller, Esq., have read and reviewed the
Protective Order entered on January 31, 2020, in the case of
United States v. Mircea Constantinescu, 19 Cr. 651 (LTS), I
understand it, and I acknowledge that I am and shall be bound by
tho Order.                        ~jle!JA,

                          Meredith Heller, Esq.
                          Attorney for Mircea Constantinescu




                                        2
